UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7278


DOUGLAS G. WHITFIELD,

                Plaintiff - Appellant,

          v.

FRANKLIN   COUNTY;   JERRY   W.   JONES,   Sheriff;        UNKNOWN
LIEUTENANT, Franklin County Sheriff's Department;          UNKNOWN
DEPUTY, Franklin County Sheriff's Department,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03031-F)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Douglas G. Whitfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Douglas   G.    Whitfield       appeals    the       district       court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record and

find   no    reversible     error.      Accordingly,         we    affirm     for    the

reasons stated by the district court.                   Whitfield v. Franklin

Cnty.,      No.   5:12-ct-03031-F    (E.D.N.C.         July       25,     2012).     We

dispense      with   oral    argument    because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         2